Citation Nr: 0833254	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to right ankle and foot.

2.  Entitlement to service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking service connection for residuals of an 
injury to his right ankle and right foot, and for a right 
knee disorder.  According to the veteran, during his period 
of active service, he was granted authorized emergency leave 
to attend his brother's funeral in March 1956.  While on 
leave, the veteran contends that his right foot and/or ankle 
were run over by an automobile.  

The RO sent a request for all of the veteran's service 
medical records to the National Personnel Records Center 
(NPRC) in March 2004.  In response, the NPRC stated that it 
could not identify a record based on the information 
furnished.  A second request for the veteran's service 
medical records was sent in June 2004.  In response, the NPRC 
stated that no search was possible based on the information 
furnished, and that the NPRC index of retired clinical 
records did not list the requested unit.  The veteran was 
then notified in December 2004 that all efforts to locate his 
service records were unsuccessful and that further attempts 
to locate such would be futile.  Moreover, the RO stated that 
the veteran's records were most likely destroyed in a fire at 
NPRC in 1973.  With that said, however, in the March 2004 
request for records, the veteran's date of birth was 
incorrect.  Though the veteran listed April 11, 1937 on his 
claim form, according to his DD-214 and post-service medical 
reports, the veteran's birthday is October 11, 1937.  
Moreover, in the June 2004 request for records, the veteran's 
military unit is incorrect.  The information provided by the 
veteran in March 2004 with respect to his military unit was 
illegible.  According to the veteran's DD-214, however, he 
served in the 29th Fighter-Interceptor Squadron, not the 
59th, as noted by the RO in the June 2004 request.  

In cases where the veteran's service medical records are 
presumed destroyed, there is a heightened obligation to 
assist the veteran in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R § 3.303 (a) (2007).  Therefore, the 
Board finds that the RO must make another request to NPRC for 
the veteran's service medical records and any available 
morning reports using his correct date of birth and military 
unit, as indicated herein.

Shortly after the veteran incurred the injury claimed herein, 
he stated that he received treatment at Scott Air Force Base, 
Illinois.  Upon returning to his duty station in England, the 
veteran stated his cast was removed at Woodbridge Air Force 
Base in June 1956.  After being transferred to Spangdehelm, 
Germany, the veteran claimed he received physical therapy on 
his right foot and knee from July 1956 to January 1958.  
After leaving the service, the veteran stated he received 
treatment for his right foot, ankle, and knee from a Dr. 
Keller in October 1958.  Dr. Keller supposedly prescribed the 
veteran ankle-laced boots for support, a knee brace, pain 
medication, and ongoing physical therapy.  From 1962 to 1978, 
the veteran claimed he sought treatment for his right ankle, 
foot, and knee from a Dr. Hamilton; from 1978 to 1982 from a 
Dr. Gushleff.; in 1984 at St. Luke's Urgent Care Center; and 
in December 1999, from V. King, M.D.

However, since the veteran was discharged from service, the 
base in Spangdehelm, Germany, has ceased operations and his 
service records were unavailable.  In his July 2005 statement 
in support of his case, the veteran notified the RO that Dr. 
Keller, Dr. Hamilton, and Dr. Gushleff were deceased and 
records from them could not be obtained.  Moreover, St. 
Luke's Hospital responded to efforts to obtain records by 
stating that the veteran was not a patient treated for the 
conditions mentioned in the request.

The veteran did submit a letter from Dr. King who noted that 
he examined the veteran in December 1999 and found 
ligamentous damage and swelling from an old injury.  The 
veteran also submitted x-ray reports from a VA treatment 
center, dated in January 2006.  The radiologist conducting 
the examination, J. Connors, M.D., noted that the veteran had 
mild degenerative changes his ankle, foot, and knee, and that 
an old avulsion fracture at the tip of the veteran's right 
fibula was identified.

Where service medical records are unavailable, the heightened 
duty to assist includes the obligation to search for 
alternative records to prove his case.  See Moore v. 
Derwinski, 1 Vet. App. 401, (1991).  VA regulations do not 
provide that service connection can only be shown through 
service medical records, but rather allow for proof of lay 
evidence.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992); 
38 C.F.R. § 3.303(a).  A lay witness may testify as to his or 
her own observations of the features or symptoms that a 
claimant exhibited.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) citing Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993).  As such, the veteran submitted several buddy 
statements concerning his claims herein.  

In a March 2004 letter, G. Robinson indicated that he drove 
the veteran to Scott Air Force base to receive treatment for 
his injury.  In an undated letter, C. Gibbons, noted that the 
veteran walked with a limp after he returned from service and 
wore a knee brace.  This statement was echoed by M. Daly in a 
letter he wrote in January 2006.  In two separate letters, 
also dated in January 2006, D. and O. Pierson noted that they 
knew the veteran while he was stationed in England.  
Furthermore, they noted that after the veteran returned from 
his authorized emergency leave, he had a cast on his right 
leg and was using crutches.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, based upon its review of the veteran's 
claims folder, the Board finds there is a further duty to 
assist the veteran with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The evidence of record does not provide etiological opinions 
as to whether the veteran's currently diagnosed conditions 
are related to the claimed inservice incident.  As such, the 
Board finds that further medical evidence is necessary to 
decide the claim on appeal.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must request from the National 
Personnel Records Center in St. Louis, 
Missouri, the veteran's service medical 
records using his correct date of birth 
and military unit.  This request must also 
encompass alternative sources for 
verifying the claimed inservice treatment, 
including, but limited to, morning reports 
from March 20, 1956 to June 19, 1956.  Any 
documents relevant to this request must be 
associated with the veteran's claim file.

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his right ankle, foot, and 
knee conditions during the course of this 
appeal (since January 2006).  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must then arrange for the 
veteran to be afforded the appropriate VA 
examination to determine the etiology of 
the veteran's right ankle, foot, and knee 
conditions.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, must be accomplished.  For 
each diagnosis (if any) concerning the 
veteran's right ankle, foot and knee, the 
examiner must state whether any such 
disorder is related to the veteran's 
active duty service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

